Citation Nr: 0633020	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
intestinal disorder, and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1968 with 1 year of service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which reopened the veteran's claim and 
denied service connection for an intestinal disorder.  In 
April 2005, a hearing was held before the undersigned 
Veterans Law Judge.  The transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  In March 1984, the RO denied service connection for an 
intestinal disorder.  The veteran was notified of that 
decision in March 1984 and did not appeal.

2.  Some of the evidence received since 1984, when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the intestinal disorder claim, or raises a 
reasonable possibility of substantiating the claim.
.
3.  The veteran has Crohn's disease, which the medical 
evidence indicates is likely due to service.




CONCLUSIONS OF LAW

1.  The March 1984 rating decision that denied service 
connection for an intestinal disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2006).

2.  New and material evidence has been received, and the 
claim for service connection for an intestinal disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).
3.  The veteran is entitled to service connection for an 
intestinal disorder, diagnosed as Crohn's disease.  
38 U.S.C.A. §§ 1110, 1154(b), and 5107 (West 2002); 38 C.F.R. 
§§  3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Reopening the veteran's claim 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran was notified of 
the March 1984 denial of his claim for service connection for 
an intestinal disorder.  The RO received no correspondence 
from the veteran within the appeal period to indicate any 
disagreement with the 1984 rating decision.  Therefore, the 
March 1984 decision is final.  

In January 2003, the RO received the veteran's claim for 
service connection for an intestinal disorder.  Since the 
claim had been previously denied, the claim is properly 
characterized as a claim to reopen.  VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The September 2003 RO decision reopened the veteran's service 
connection claim and then denied it on the merits.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id. 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to the March 1984 RO rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board concludes that there is new and material evidence 
in this case.  Specifically, the Board obtained the opinion 
of a VA specialist in order to determine the nature and 
etiology of the veteran's current gastrointestinal 
disability.  The July 2006 medical opinion by a 
gastrointestinal specialist provided medical evidence linking 
that disability to military service.  Assuming the 
credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a). 

II. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

III. Crohn's disease

While the veteran's service medical records do not 
corroborate that he experienced gastrointestinal problems in 
service, the veteran's DD Form 214 indicates that he received 
a Purple Heart which corroborates that he participated in 
combat in Vietnam.  In Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  

In this case, although the veteran does not remember 
experiencing intestinal problems such as diarrhea in service, 
the veteran does remember living through conditions which 
were conducive to contracting a tropical illness.  The 
veteran's contentions are consistent with the time, place and 
circumstances of combat activities in Vietnam.  While on 
patrol or while conducting combat related activities in the 
field, it is likely that the veteran may have contracted a 
disease or illness due to the unhealthy conditions and 
tropical climate of Vietnam.  To this point, at the April 
2005 travel Board hearing the veteran testified:

We were supposed to have water purification 
tablets.  I never saw any of those.  We was 
supposed to have malaria pill once a week.  I 
never saw any of them and I spent my time in the 
field.  I wasn't in - I wasn't in the rear area.  
I was in the field.  I remember having worms one 
time or I thought I did. Medic didn't have 
nothing for that, so I ate a bunch of cigarettes 
because my dad used to worm his dogs with 
tobacco.  I felt that I got rid of them. 

The veteran's testimony clearly indicates that he was 
subjected to conditions which could have brought him into 
contact with a tropical illness.  

A chronic disorder first diagnosed after service can be 
service-connected if medical opinion links it to an in-
service disease or injury.  38 C.F.R. § 3.303(d).  The 
veteran's post-service medical records indicate that he was 
treated for various intestinal disorders after service.  
Specifically, the veteran has been treated for severe 
diarrhea diagnosed variously as some type of sprue, 
ulcerative colitis, and, most recently, Crohn's disease.   

The veteran was treated by Dr. LeNeve in September and 
November 1969 for severe diarrhea; and a diagnosis of 
possible ulcerated colitis or tropical sprue was considered.

From January 1970 to November 1983, diagnoses varied as to 
whether the veteran suffered from tropical sprue, nontropical 
sprue, celiac disease, or gluten sensitive enteropathy.  
Small bowel biopsy in September 1970 was consistent with 
celiac disease, while small biopsy in October 1971 was 
consistent with sprue.  A November 1983 letter from Dr. 
Johnston stated: 

The literature states that all tests, signs and 
symptoms, including jejunal biopsy may suggest 
Celiac Sprue.  Similar changes can be associated 
with Tropical Sprue especially when a patient has 
come from an area of the world where Tropical 
Sprue is endemic.  Vietnam is one of these areas.  
In my opinion, the evidence is overwhelming.  I 
think more than coincidence is involved in the 
timing of his development of symptoms.  I contend 
that [the veteran's] illness and subsequent 
disability is directly related to a disease which 
he acquired while on active duty in Vietnam.

In 1996, the veteran was diagnosed with terminal ilial 
Crohn's Disease at the Mayo Clinic.  Dr. Schroeder noted 
previous concerns had included the possibility of sprue, 
including nontropical and tropical sprue.  In a December 1996 
letter, Dr. Schroeder stated that the results of the gliadin 
antibodies performed argued against the diagnosis of celiac 
disease.  However, previous medical records dated in July 
1995 indicated that the veteran had features of both celiac 
disease and Crohn's disease.

A January 1999 Discharge Summary lists a history of Crohn's 
disease for approximately 27 years and that his first symptom 
was uncontrollable diarrhea first noted in 1968 after the 
veteran came back from Vietnam.  Biopsy in August 2003 showed 
no evidence of celiac sprue, although findings were 
consistent with Crohn's disease. 

In a February 2004 medical examination report, a VA medical 
examiner noted that because there is no record of treatment 
for this condition in the military or for the first 12 months 
after discharge that he could not say without speculation 
that these conditions were definitely present during the 
veteran's military career.


In light of the conflicting medical opinions in this case and 
the veteran's continuous diarrhea symptomatology since 
service, the Board referred this issue for an expert medical 
opinion in May 2006.  In a July 2006 medical opinion, a 
specialist found that the veteran's current chronic 
gastrointestinal disorder is Crohn's disease.  The specialist 
also found that it is highly as likely as not that the entire 
clinical course of the veteran's disorder had been Crohn's 
disease.  Based on the usual course of Crohn's disease before 
diagnosis is usually rendered, along with the veteran's prior 
medical treatment, the specialist concluded:

[The veteran's Crohn's disease] had its onset in 
a subtle, nondisabling fashion during military 
service and continued in a mild and intermittent 
degree for many years thereafter only to become 
more obvious in later years to the point of 
developing some of the classic sequelae of 
Crohn's disease such as the obstructive episodes 
and the subsequent need for surgery and more 
sophisticated medical management.  
  
The specialist also explained that many veterans suffered 
from diarrhea while on duty in Vietnam due to endemic 
infections present in the tropical zone.  The specialist 
opined:  "Also it is known that when they were in the field 
or away from main base, they usually suffered through 
diarrhea because they were unable to seek medical 
attention." 

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  In light of the fact that the 
veteran's severe diarrhea symptomatology developed soon after 
service, the continued presence of this symptomatology, the 
tropical origin of the disease, and the reasoning employed by 
the VA specialist in the July 2006 medical opinion, the Board 
finds that the evidence is in support of the veteran's claim 
for service connection.  The July 2006 is persuasive in that 
the VA specialist explained why the veteran may not have 
experienced severe symptomatology until after service and why 
a conclusive diagnosis in regards to this disorder was not 
readily obtainable.  Accordingly, the Board finds that the 
veteran developed Crohn's disease, as a result of his 
military service.


ORDER

Entitlement to service connection for an intestinal disorder, 
diagnosed as Crohn's disease, is granted.




________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


